Broyles, P. J.
The defendant was charged with having pos*370session and control of intoxicating liquors, and upon the trial the undisputed evidence showed that several half-gallon jars containing whisky were found on her enclosed premises,—two of the jars being within five or six feet of a window of her house. The sole question left for the determination of the jury was whether the defendant knew of ■ the presence of the whisky on her premises. She introduced no evidence, and in her statement denied having any knowledge that the whisky was on her premises. This evidence, in our opinion, raised more than a mere suspicion of the defendant’s guilt, and was sufficient to authorize the jury to find that it excluded every reasonable hypothesis save that of her guilt.
Under the particular facts of this case, we do not think the court erred in failing to charge the exact language of section 1010 of the Penal Code upon the law of circumstantial evidence. The only possible hypothesis consistent with the innocence of the accused, arising from the evidence and her statement, was that she did not have any knowledge of the whisky being on her premises. The judge presented this hypothesis in concrete form to the jury, and instructed them that before the defendant could be convicted, the State must show that she had a guilty knowledge of the whisky being on her premises, and that if it failed to do so, she must be acquitted. Under the ruling in the cases cited in the headnote, we think the charge of the court sufficiently presented the principle of the law of circumstantial evidence applicable to the facts of the ease.

Judgment affirmed.


Bloodworth, J., concurs.